  Case 17-51009       Doc 22     Filed 01/22/20 Entered 01/22/20 20:29:02            Desc Main
                                   Document     Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

In re:                           )
                                 )                Chapter 11
OCONEE REGIONAL HEALTH           )
VENTURES, INC.,                  )                Case No. 17-51009-AEC
                                 )
            Debtor.              )
_________________________________)

 NOTICE OF WITHDRAWAL OF THE REMAINING ADMINISTRATIVE EXPENSE
          CLAIMS FILED BY NAVICENT HEALTH BALDWIN, INC.

         Navicent Health, Inc. (“Navicent Health”), Navicent Health Oconee, LLC (“Navicent

Oconee”), Oconee Regional Healthcare Foundation, Inc. (“Oconee Foundation”) and Navicent

Health Baldwin, Inc. (“Navicent Baldwin,” together with Navicent Health, Navicent Oconee and

Oconee Foundation, “Navicent”), by and through their undersigned counsel, hereby provide the

Court and the parties in interest with notice of the following:

         1.    The Debtors filed these bankruptcy cases on May 10, 2016, which cases are jointly

administered under Case No. 17-51005 (the “Bankruptcy Case”).

         2.    Pursuant to an order entered by the Court on July 6, 2016 (the “Sale Order,” Case

No. 17-51005, Dkt. No. 270) and the asset purchase agreement related thereto, the Debtors sold

substantially all of their assets to Navicent Oconee (as designee of Navicent Health) free and clear

of all liens, claims and encumbrances pursuant to § 363 of the Bankruptcy Code (the “363 Sale”).

The 363 Sale closed on October 1, 2017 (the “Closing Date”). See Case No. 17-51005, Dkt. No.

543.

         3.    Prior to the Closing Date, and in connection with the 363 Sale, the Debtor

terminated substantially all of its employees. Certain of the Debtors’ former employees were

subsequently hired by Navicent Oconee. Subsequent to the Closing Date, the Debtors requested
    Case 17-51009      Doc 22   Filed 01/22/20 Entered 01/22/20 20:29:02            Desc Main
                                  Document     Page 2 of 4



that Navicent make certain of its employees that were formerly employed by the Debtors available

to the Debtors for a limited period of time per week to, among other things, provide information

to the Debtors necessary to assist the Debtors with their wind-down process. Navicent Oconee

agreed to provide such services to the Debtors pursuant to the Transition Services Agreement dated

November 16, 2017 (the “TSA”) between Navicent Oconee and the Debtors. The Court entered

an order on December 18, 2017 approving the Debtors’ entry into the TSA. See Case No. 17-

51005, Dkt. No. 599.

        4.     The rights and obligations of Navicent Oconee under the TSA were assigned to

Navicent Baldwin on December 22, 2017.

        5.     On February 19, 2018, and July 19, 2018, Navicent Baldwin filed administrative

expense proofs of claim in the Bankruptcy Cases of Oconee Regional Health Systems, Inc. (Claim

No. 62, Case No. 17-51005), Oconee Regional Medical Center, Inc. (Case No. 17-51006,

Amended Claim No. 185-2) and Oconee Regional Health Ventures, Inc. (Case No. 17-51009,

Amended Claim No. 12-2) asserting and reserving its rights to, among other things, contribution

and indemnification from the Debtors to the extent such entities are held liable under COBRA 1 as

a result of or related to the 363 Sale (collectively the “COBRA Claims”).

        6.     On January 10, 2019, Navicent Baldwin provided notice that its administrative

expense proofs of claims filed in the Bankruptcy Cases of Oconee Regional Health Systems, Inc.

(Claim Nos. 63, 64 & 65, Case No. 17-51005), Oconee Regional Medical Center, Inc. (Case No.

17-51006, Claim No. 186) and Oconee Regional Health Ventures, Inc. (Case No. 17-51009, Claim

No. 13), were being withdrawn. See Dkt. No. 912. See also Dkt. No. 907.

        7.     Navicent hereby withdraws its remaining administrative COBRA Claims.


1
  For the purposes of this motion, “COBRA” means the Consolidated Omnibus Budget
Reconciliation Act of 1985.
                                                2
  Case 17-51009      Doc 22     Filed 01/22/20 Entered 01/22/20 20:29:02           Desc Main
                                  Document     Page 3 of 4



       8.     As a result, Navicent has no remaining administrative claims in Case Nos. 17-

51005, 17-51006 or 17-51009.

       9.     Navicent has filed substantially identical versions of this notice in Case Nos. 17-

51005, 17-51006 and 17-51009.



Respectfully submitted this 22nd day of January 2019.


                                         ALSTON & BIRD LLP

                                         By: /s/ Dennis J. Connolly
                                               Dennis J. Connolly
                                               GA Bar No. 182275

                                         By: /s/ Aleia M. Hornsby
                                               Aleia M. Hornsby
                                               GA Bar No. 536096

                                               1201 West Peachtree Street
                                               Suite 4900
                                               Atlanta, GA 30309-324
                                               T: 404-881-7000
                                               F: 404-881-7777
                                               dennis.connolly@alston.com
                                               aleia.hornsby@alston.com

                                               Attorneys for Navicent Health, Inc., Navicent
                                               Health Oconee, LLC, Navicent Health Baldwin,
                                               Inc. and Oconee Regional Healthcare
                                               Foundation, Inc.




                                               3
 Case 17-51009       Doc 22    Filed 01/22/20 Entered 01/22/20 20:29:02            Desc Main
                                 Document     Page 4 of 4




                               CERTIFICATE OF SERVICE

      I hereby certify that I served the foregoing document on the parties of record in this case
via the Court’s CM/ECF electronic filing system, and I also served copies of the foregoing
document to the following interested parties via U.S. Mail, postage prepaid, to the following:

 Office of the United States Trustee               Greenberg Traurig, LLP
 Attn: Elizabeth A. Hardy, Esq.                    c/o John D. Elrod
 440 Martin Luther King, Jr. Boulevard             3333 Piedmont Road, NE
 Suite 302                                         Suite 2500
 Macon, Georgia 31201                              Atlanta, GA 30305



 Dated: January 22, 220                            ALSTON & BIRD LLP


                                                   /s/ Aleia M. Hornsby

                                                   One of the attorneys for Navicent Health,
                                                   Inc., Navicent Health Oconee, LLC, Navicent
                                                   Health Baldwin, Inc. and Oconee Regional
                                                   Healthcare Foundation, Inc.




                                               4
